Citation Nr: 1715283	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  12-27 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating prior to December 20, 2012 for sinusitis with headaches.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1976 to October 1980.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for sinusitis and awarded a non-compensable rating effective October 6, 2010.  A notice of disagreement was filed in February 2012.  During the pendency of the appeal the RO issued a March 2013 rating decision granting an increased rating of 30 percent for service connected sinusitis and headaches effective on December 20, 2012, the date of the VA examination.

The Veteran submitted a statement in support of claim that clarified the issue on appeal before the Board.  In the March 2013 statement, the Veteran indicated that she was satisfied with the 30 percent rating, however, the Veteran requested a 30 percent rating effective from the date of claim, October 6, 2010. The Veteran based her request on the March 2013 rating decision granting 30 percent rating as of December 20, 2012.  Therefore, the Board finds that the only period under appeal is prior to the date of the grant of the 30 percent rating, as the Veteran as clearly communicated satisfaction with the rating assigned as of December 20, 2012.

The Board notes the former representative's contention that there is an outstanding hearing request.  In this regard the Disabled American Veterans (DAV) submitted a June 2014 informal hearing presentation (IHP) and referenced that the Veteran requested a hearing on an October 2012 Form 9.  The Board notes that there is no Form 9 on file, however, an October 2012 fully developed claim form shows that the RO accepted this form in lieu of a Form 9.  See Percy v. Shinseki, 23 Vet. App. 37, (in which the Court found the filing of a substantive appeal was permissive, the filing of the mandatory NOD allowed the Board to assume jurisdiction of the issues not included in the original substantive appeal).

The IHP also stated a different issue than the one before the Board.  Therefore, there is not an outstanding hearing request. Moreover, in April 2016, the Veteran retained a new representative (The Oklahoma Department of Veterans Affairs).  The new representative did not file a request for a hearing.  The Board finds that there is no outstanding hearing request and no need to send a hearing clarification letter.  Further, the Board is granting the benefit sought.


FINDING OF FACT

Prior to December 2012, the Veteran had six or more non-incapacitating episodes of sinusitis per year requiring physician treatment, characterized by purulent discharge and prolonged antibiotic treatment.


CONCLUSION OF LAW

Prior to December 2012, the criteria for an initial rating of 30 percent, but no higher, for chronic sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.97, Diagnostic Codes 6510-6514 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Based on the Board's grant of all issues sought on appeal, there is no need to discuss VA's duties to notify or assist in this appeal, or any other due process concerns.  This decision represents a full grant of the benefit sought.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  That is, here, the Veteran has indicated that the 30 percent rating satisfies her appeal, but she disagreed with the date the 30 percent rating was provided.  This decision grants the 30 percent rating from the date of service connection, and therefore, the Board finds that this decision grants the full benefit sought.
 
Merits of the Initial Ratings Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, as in the present case, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected sinusitis has been rated under Diagnostic Code 6511.  Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter what the particular diagnosis, and is the most appropriate criteria by which to assess any form of sinusitis.  Sinusitis is rated zero percent when detected by x-ray only.  A 10 percent rating requires one or two incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating requires chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode means one that requires bed rest and treatment by a physician.  38 C.F.R.§ 4.97, Diagnostic Code 6511 (2016). 

The Veteran contends that a 30 percent rating is warranted from the date of the claim.  See the April 2013 statement in support of claim.  Upon review of the evidence the Board finds that a 30 percent rating is warranted from October 6, 2010, the date of the claim.  In this regard, the Veteran's private treatment records show that she has received ongoing treatment for sinusitis characterized by headaches, pain and purulent discharge since 2001.  A November 2010 statement from the Veteran's private treating physician notes that she has treated the Veteran for multiple impairments including chronic sinusitis and chronic headaches since 2001.  She stated that over the years the Veteran has had problems with sinus infections and headaches.  Additionally, the physician submitted an October 2012 statement in which she noted that she has treated the Veteran's headaches for several years.

In September 2011, the Veteran was prescribed sinus dynamic therapy used to deliver clindamycin through a sinus touch nebulizer, due to her diagnosis of chronic maxillary sinusitis.

In May 2011, the Veteran was treated at an urgent care center for complaints of sinus pressure in the head.   The physician noted that the Veteran had nasal congestion without purulent discharge.  She was treated with antibiotics and referred to her treating physician.  In February 2012, the Veteran was again treated at an urgent care center.  She complained of sinus congestion and reported sinus congestion for one week with pain in the left side of her face.  She had right and left tenderness of the frontal sinus with purulent discharge requiring treatment with antibiotics.

An October 2012 VA treatment note, shows that the Veteran reported a history of chronic sinusitis requiring antibiotics every couple of months.  The VA examination dated July 2011 shows that the Veteran complained of incapacitating headaches.  She was diagnosed with chronic sinusitis with headaches.  This Veteran was afforded a second VA examination in December 2012.  This examination shows that the Veteran has ongoing sinusitis with headaches. 

The Veteran's extensive medical history shows that she has been on continuous medication for her sinus condition since it was first diagnosed during service in 1976.  She continues to seek treatment from her private treating physician, as well as urgent care centers, for sinus attacks that cause headaches and purulent discharge.  She is consistently treated with antibiotics.  The records show that the Veteran suffered two incapacitating attacks of sinusitis where she had to seek treatment at urgent care centers once in May 2011, and again in February 2012.  Records show many non-incapacitating attacks, multiple doctor visits and dynamic sinus treatment.

The December 2012 VA examiner relied on the medical records dated 1976 (as noted in her service treatment records) through 2013, and found that the Veteran had a long history of sinusitis requiring daily medication to control her sinus condition.  Based on the examiner's findings the RO granted a 30 percent disability rating effective December 20, 2012, relying on medical records leading up to that December 20, 2012 examination.  

Upon review of the evidence, to include the Veteran's private treatment records, VA treatment records, VA examinations and the Veteran's statements, the Board finds that a 30 percent disability rating is warranted prior to December 20, 2012. The evidence shows that the Veteran had more than six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting in one year (specifically March 2011 through February 2012).  She also had two incapacitating episodes requiring prolonged antibiotic treatment. 

Neither the evidence, nor the Veteran suggests that a higher evaluation of 50 percent is warranted.  The evidence does not show that the Veteran has had radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  As noted, the Veteran has specifically indicated that the 30 percent rating satisfies her appeal.



ORDER

An initial disability rating of 30 percent, but no higher, for chronic sinusitis with headaches is granted.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


